Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that the target sequences having SEQ ID Nos. 5, 6, 8, 10, 12 and 14 and the SSO sequences having SEQ ID Nos. 4, 7, 9, 11 and 13 overlap in scope so there is no search burden.  This traversal is found persuasive because Applicant has provided alignments of the sequences and thus the species election with respect to these sequences is withdrawn.
The requirement for restriction of SEQ ID Nos. 1, 2 and 3 is still proper and is therefore made FINAL.
Status of the Application
	Claims 1-23 are pending.  Claims 1, 2, 6-14 and 23 are currently under examination.  Claims 3-5 and 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 5/18/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.
Claim Objections
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach a complementary sequence that is 80-100% complementary to SEQ ID Nos. 12 and 14 and do not teach a SSO consisting of SEQ ID Nos. 4, 7, 9, 11 or 13 that have been modified as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 8, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. (US 20120283120).
Watanabe et al. teach a sequence 20 nucleotides in length at is 100% complementary to SEQ ID No. 5 within nucleotides 24 to 43.  This region encompasses all of the highlighted region of the SSO sequences below and thus would be at least 80% complementary to target sequences having SEQ ID Nos. 6, 8 and 10 and 90% complementary to target sequence SEQ ID No. 6.

Alignment to prior art Watanabe et al.


US-13-498-840-27/c
; Sequence 27, Application US/13498840
; Publication No. US20120283120A1
; GENERAL INFORMATION
;  APPLICANT: Takeda Pharmaceutical Company Limited
;  TITLE OF INVENTION: Screening Method
;  FILE REFERENCE: 091606
;  CURRENT APPLICATION NUMBER: US/13/498,840
;  CURRENT FILING DATE: 2012-03-28
;  PRIOR APPLICATION NUMBER: JP 2009-225541
;  PRIOR FILING DATE: 2009-09-29
;  NUMBER OF SEQ ID NOS: 52
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Primer
US-13-498-840-27

  Query Match             40.0%;  Score 20;  DB 43;  Length 20;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 5          24 AGAAAAATTCCGGGTTGGCA 43
                  ||||||||||||||||||||
SEQ 27         20 AGAAAAATTCCGGGTTGGCA 1

Target overlapping sequence alignments with Watanabe et al. sequence SEQ ID 27 binding highlighted
S14                               tcattctagaaaaattccgggttggcaa 28 
S10 ----                               tctagaaaaattccgggttggc-- 226 
Application No. 17/041,843 Docket No.: 123658-10203S6 -------                                   -gaaaaattccgggttggc-- 18 
S8 ----                                 actagaaaaattccgggttggc-- 22 
S12                            tcatactagaaaaattccgggttggcaa 28 
S5 caacaatgtctctctttcatactagaaaaattccgggttggcaattgcaa 50 

The sequence taught by Watanabe et al. is a primer but is identical to the claimed antisense sequence and it is well established that the patentability of product claims depends on the structure, not function, of the product and the primer would anticipate the antisense sequence.
 “[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Furthermore, note that when a rejection is based on a reference teaching a product appearing to be substantially identical to the claimed product, and when the examiner presents reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112: “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].”  
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999).” See MPEP 2112.
Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).” See MPEP 2112.    
Thus Watanabe anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20120283120).
Watanabe et al. is relied upon as above for teaching a sequence that is 100% complementary to SEQ ID No. 5.  Watanabe et al. do not teach the sequence is in a kit.
With regards to the claimed directed to kits, a kit is considered obvious in view of a teaching of the compound because a kit merely contains the compound and instructions for use. It is noted that claims directed to a kit are considered obvious over the composition.  USPTO personal need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the composition (see MPEP 2106.01).  It is considered obvious to formulate the product into a kit with instructions for use.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.										



/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635